                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                             )
ECOLAB INC., a Delaware corporation,         )
and ECOLAB USA INC., a Delaware              )
corporation,                                 )      Civil Action No. 1:19-cv-04523
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )
                                             )
PURELINE TREATMENT SYSTEMS,                   )
LLC, a Delaware corporation, and             )
PURELINE SOLUTIONS, LLC,                     )
an Illinois corporation                      )
                                             )
                      Defendants.            )
                                             )

                PLAINTIFFS’ NOTIFICATION AS TO AFFILIATES AND
                     CORPORATE DISCLOSURE STATEMENT

       Plaintiffs, through their undersigned attorneys, hereby discloses the following pursuant to
Fed. R. Civ. P. 7.1 and Local Rule 3.2:

       Ecolab Inc. is a publicly traded corporation on the New York Stock Exchange under the
symbol “ECL.” Ecolab USA, Inc. is a wholly-owned subsidiary of Ecolab Inc. No other
publicly traded company owns more than 5% or either plaintiff.




                                             Respectfully Submitted,

Date: July 9, 2019                           s/Robert D. Leighton
                                             Anthony R. Zeuli (IL #6231415)
                                             Karen L. Beckman
                                             MERCHANT & GOULD P.C.
                                             3200 IDS Center
                                             80 South Eighth Street
                                             Minneapolis, MN 55402
                                             Phone: 612.371.5208
David E. Morrison
Robert D. Leighton
GOLDBERG KOHN LTD.
Suite 3300
55 East Monroe
Chicago, Illinois 60603
Phone: 312.863.7194

Attorneys for Plaintiffs




   2
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2019, a copy of the foregoing document has been served

via FedEx on counsel for defendants as follows:

       Scott Redman
       Scott D.H. Redman, LLC
       2410 West Grace Street, Suite 100
       Chicago, IL 60618



                                                  /s/ Robert D. Leighton
                                                  Robert D. Leighton
